Title: From Abigail Smith Adams to John Quincy Adams, 14 December 1817
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					my dear son
					Quincy december 14th 1817
				
				As you accused me last Evening, or rather Night with preventing the Ladies from writing to you; I apologized by saying that I had a Letter written to you at home,which was really the case. I made a Fairy visit to Washington last night, in which time I visited mrs Munroe, mrs Madison &c, and meeting you and mrs Adams in the street, in fine Health and Spirits, you accosted me as above—I was too late for the last mail, and by that means was prevented from thanking you, for the Liveing likeness of your Dear Sister—for such I esteem it. Stuart never has, or could make such a painting—altho the drapery is unfinishd, the portrait is admirable—Some future day, I shall wish to pay for it, as I have promised Caroline, that it shall be Hers when I can see it no more. with respect to your Fathers full Length picture taken by Copeley, I may say in the word of the song—“our roof is too low, for so Lofty a Head” and I am in the same predicament with the vicar of wakefeild, not having a Room in which it can stand upright, Hanging it up is out of the question I had it brought here, because you desired it, it is no doubt a fine painting—but the Likeness by Stuart, is much to be prefered—I have preserved the case that it may be enclosed again should you wish to give any further directions about it. it seems only fit for a public Building.I have written to mrs Adams respecting the children—and as you have left to my Judgment to provide such things as are necessary for them, I shall not trouble you further than to give to your Brother the accounts, which he will transmit to youI received a Note last Evening from Harriet, in which she writes me that John has got his lessons in their parlour by 8 oclock and, the remainder of the Evening they found amusement for them, and that John and Charles had both received commendation for their application to their studies—the only difficulty with John was his opinion that he was his own Master—and not accountable to the Family in which he lived when he went or how he spent his time He is a fine Boy, if his Spirits do not run away with his Judgment. Charles is a thinking Boy, much slower, but not less sure in the end. the week has been so rainy & the roads so muddy that I recommended to them to stay in Town, over Sunday, as they had just had 5 days vacation—I presume you are crowded with Business. I hope you have able assistants, the Presidents speech is much approved; the only objection to any part of it, which I have seen, is that, in which he recommends the repeal of Taxes— we are all well—what can be done for William? How could I recommend him, or to whom? his own exertions & fidelity in his trusts must do it for himself—I feel for him & for his wife—and there are others also, for whom I have to feel more than I express, surrounded with a numerous Family—and still increasing—But I will not add to your anxieties, enough of which you must experience, both public & domestic—“what Blessings thy free Bounty gives”“Let me not cast away”—or bewail or complain when I have so many comforts to be thankfull for—and one of the greatest is, I have found in the Duty and affection of a beloved son / To his Mother
				
					A Adams
				
				
					Mrs Clark wishes me to ask the favour of you to give her timely Notice when any vessel is going to the Mediterranean with public dispatches as she is desirious of writing by them, we forgot not the day, 14 december but drank a Glass of wine to the Treaty of ghent
				
			